Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Notice of Allowability
Applicants’ amendment of 06/14/ 2022 is acknowledged and entered. 

Claims 1-2,4,6-7,9,11-12,28,34,42,45,49-51,56,58 and 61-62 are pending.
 Claims 1-2,4,6-7,9,11-12,28,42 and 61-62 were examined before.  Claims 34, 45, 49-51, 56 and 58  are withdrawn.

Claims 34, 45, 49-51, 56 and 58 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims    1-2,4,6-7,9,11-12,28,42 and 61-62  and claims 34, 45, 49-51, 56 and 58 as set forth in the Office action mailed on, 4/17/2020 is hereby withdrawn and claims  34, 45, 49-51, 56 and 58 are hereby rejoined with claims 1-2,4,6-7,9,11-12,28,42 and 61-62 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
In a telephone conversation with  Emily Haliday on 07/11/2022, an agreement was amend claim 1  and to rejoin claims  34, 45, 49-51, 56 and 58  to place the application in condition for allowance.
Claims 1-2,4,6-7,9,11-12,28,34,42,45,49-51,56,58 and 61-62  are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by    Emily Haliday  on 07/11/2022.

EXAMINER’S AMENDMENT
Amend claim 1 as follows.
 
Claim 1, line  11 replace -  at least 70%--with- -  at least 70% sequence -.

	 

The following is an examiner’s statement of reasons for allowance:

Applicants developed a new catalyst composition comprising: a porphyrin;
M(L), wherein the porphyrin and M(L) form a complex; M is a metal, wherein the metal is Ir, L is a ligand selected from the group consisting of alkyl, haloalkyl, halogen, CO, and CN; and a heme apoprotein, wherein the porphyrin-M(L) complex is bound to the heme apoprotein, wherein the heme apoprotein comprises at least one mutation, wherein the at least one mutation is close to an active site of the heme apoprotein, wherein the heme apoprotein is a cytochrome P450 or a myoglobin, and wherein the cytochrome P450 has at least 70% sequence  identity to the P450 region of SEQ ID NO:3 and comprises a substitution of C317G/A and a second substitution selected from the group of substitutions consisting of T213G/V/A, L69V/Y/W/F, V254L/A/V/G, A209G, A152F/W/Y/L/V, L155T/W/F/V/L, F310G/A/L, and L318G/A/F, as determined with reference to SEQ ID NO:1, wherein when the cytochrome P450 comprises the substitution T213A, the cytochrome P450 additionally comprises a third substitution selected from said group of substitutions. Prior art does not anticipates or suggest  the catalyst composition comprising : a porphyrin; M(L), wherein the porphyrin and M(L) form a complex; M is a metal, wherein the metal is Ir, L is a ligand selected from the group consisting of alkyl, haloalkyl, halogen, CO, and CN; and a heme apoprotein, wherein the porphyrin-M(L) complex is bound to the heme apoprotein, wherein the heme apoprotein comprises at least one mutation, wherein the at least one mutation is close to an active site of the heme apoprotein, wherein the heme apoprotein is a cytochrome P450 or a myoglobin, and wherein the cytochrome P450 has at least 70% sequence  identity to the P450 region of SEQ ID NO:3 and comprises a substitution of C317G/A and a second substitution selected from the group of substitutions consisting of T213G/V/A, L69V/Y/W/F, V254L/A/V/G, A209G, A152F/W/Y/L/V, L155T/W/F/V/L, F310G/A/L, and L318G/A/F, as determined with reference to SEQ ID NO:1, wherein when the cytochrome P450 comprises the substitution T213A, the cytochrome P450 additionally comprises a third substitution selected from said group of substitutions.
As such the catalyst composition comprising : a porphyrin; M(L), wherein the porphyrin and M(L) form a complex; M is a metal, wherein the metal is Ir, L is a ligand selected from the group consisting of alkyl, haloalkyl, halogen, CO, and CN; and a heme apoprotein, wherein the porphyrin-M(L) complex is bound to the heme apoprotein, wherein the heme apoprotein comprises at least one mutation, wherein the at least one mutation is close to an active site of the heme apoprotein, wherein the heme apoprotein is a cytochrome P450 or a myoglobin, and wherein the cytochrome P450 has at least 70% sequence  identity to the P450 region of SEQ ID NO:3 and comprises a substitution of C317G/A and a second substitution selected from the group of substitutions consisting of T213G/V/A, L69V/Y/W/F, V254L/A/V/G, A209G, A152F/W/Y/L/V, L155T/W/F/V/L, F310G/A/L, and L318G/A/F, as determined with reference to SEQ ID NO:1, wherein when the cytochrome P450 comprises the substitution T213A, the cytochrome P450 additionally comprises a third substitution selected from said group of substitutions and method of use of said  catalyst composition are novel and non-obvious.


 Thus claims 1-2,4,6-7,9,11-12,28,34,42,45,49-51,56,58 and 61-62  are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652